Case 1:16-cr-00640-BMC Document 721 Filed 05/28/19 Page 1 of 2 PageID #: 10113


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
ALC/DCP/LHE/PTH                                     271 Cadman Plaza East
F. #2016R00505                                      Brooklyn, New York 11201


                                                    May 28, 2019


By ECF and Email

 Jose Baez, Esq.                                 Michael S. Sommer, Esq.
 The Baez Law Firm                               Wilson Sonsini Goodrich & Rosati P.C.
 40 SW Thirteenth Street, Suite 901              1301 Avenue of the Americas, 40th Floor
 Miami, Florida 33130                            New York, New York 10019

 Kevin J. O’Brien, Esq.                          Michael D. Mann, Esq.
 Ford O’Brien LLP                                Sidley Austin LLP
 575 Fifth Avenue, 17th Floor                    787 Seventh Avenue
 New York, New York 10017                        New York, New York 10019

 Seth L. Levine, Esq.
 Levine Lee LLP
 650 Fifth Avenue, 13th Floor
 New York, New York 10019


                Re:   United States v. Mark Nordlicht, et al.
                      Criminal Docket No. 16-640 (BMC)

Dear Counsel:

                Enclosed please find the government’s discovery in accordance with Rule 16 of
the Federal Rules of Criminal Procedure. All of the enclosed materials qualify as “Discovery
Materials” under the January 23, 2017 Stipulation and Order entered in the above-captioned
case, ECF Docket No. 76, and their use and dissemination are restricted as provided in that
Stipulation and Order. This disclosure supplements the government’s earlier disclosures by
letters dated January 23, 2017, January 26, 2017, February 14, 2017, February 24, 2017, March
9, 2017, March 27, 2017, April 3, 2017, April 12, 2017, April 26, 2017, May 5, 2017, May 11,
2017, May 26, 2017, June 16, 2017, June 20, 2017, July 3, 2017, July 6, 2017, July 17, 2017,
July 27, 2017, August 21, 2017, August 22, 2017, August 30, 2017, September 15, 2017,
October 4, 2017, November 7, 2017, December 26, 2017, March 6, 2018 April 2, 2018, May 10,
2018, June 28, 2018, October 5, 2018, October 26, 2018, January 4, 2019, January 25, 2019,
February 4, 2019, February 15, 2019, April 4, 2019, April 25, 2019, May 6, 2019 and May 16,
2019. The government again requests reciprocal discovery from the defendants.
Case 1:16-cr-00640-BMC Document 721 Filed 05/28/19 Page 2 of 2 PageID #: 10114
Defense Counsel
May 28, 2019
Page 2

               The discovery production made available to you on May 28, 2019 contains two
emails sent by Platinum Partners employees to personnel of Andina Family Office. These emails
have been Bates numbered EDNY-MISC-000104 – EDNY-MISC-000564.


                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney
                                                  Eastern District of New York

                                          By:                /s/
                                                  Alicyn L. Cooley
                                                  David C. Pitluck
                                                  Lauren H. Elbert
                                                  Patrick T. Hein
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6389/6108/6284


cc:    Clerk of the Court (BMC) (by ECF) (w/o enclosures)
       Defense Counsel (by ECF and E-mail) (w/o enclosures)
